DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 3, 7, 10, 13, 16, 18-19, 21, 24, and 30 are cancelled.  Claims 1-2, 4-6, 8-9, 11-12, 14-15, 17, 20, 22-23, and 25-29 are pending in the instant application.  Claims 14-15, 17, 20, 22-23, and 25-29 remain withdrawn.   Claims 1-2, 4-6, 8-9, are 11-12 are under examination on the merits.  
Response to Amendment
The Amendment by Applicants’ representative Ms. Melissa N. D’Antonio on 05/31/2022 has been entered.   

Response to Arguments/Amendments
Claim rejection under 35 U.S.C.§102(a)(1)
 
Applicant’s argument over the rejection of claims 1-2, 4-6, and 12 is on the ground that  Kumar (“the `516 patent”) fails to teach or suggest “pre-formed microspheres impregnated with a solution comprising an organic acid salt of a rare earth element and a salt of calcium and/or magnesium” as recited in claim 1.  Specifically, Applicant argues that the acid-reacted metakaolin/alumina cannot reasonably correspond to a pre-formed microsphere as alleged because the particle is formed after calcining the metakaolin and reacting sufficient the novel acid with less than about 25 mol percent of the structural alumina present in the metakaolin.
Applicant’s argument is found not persuasive.  

Example 4 of the `516 patent discloses a metal trap (i.e. additive) for vanadium (V) and nickel (Ni) mixed in a cracking catalyst, and a method of preparing the additive thereof.  Specifically, the additive was prepared by thoroughly mixing 158 lbs of rare-earth oxalate/MgO Slurry with 207.1 lbs of the acid-reacted metakaolin/alumina sol binder slurry, spray dried at a temperature of 300 °F, and calcined at a material temperature of 1000 °F for 1 hour (col. 5, lns. 18-27).  According to the `516 patent (col. 3, lns. 25-42), the acid-reacted metakaolin used in the process is described in the `052 patent, and the acid reacted metakaolin/alumina sol binder has a total nitrogen pore volume of about 0.15 to 0.50 cm3/g as determined by ASTM-4222 and 4691.  It is clear that the acid reacted metakaolin/alumina sol binder used in Example 4 of the `516 patent is a pre-formed microsphere.   In addition, the rare-earth oxalate/MgO catalyst additive in Example 4 was converted to the claimed metal trap comprising pre-formed microspheres impregnated with a solution comprising an organic acid salt of a rare earth element and a salt of calcium and/or magnesium during the process of Example 4 of the `516 patent (i.e. spray dried at a temperature of 300 °F, and calcined at a material temperature of 1000 °F for 1 hour).  
Furthermore, according to the MPEP2113(I), “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  
According to the MPEP2113(II), once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).  
According to the MPEP2113(III), the use of 35 U.S.C. 102/103 rejections for product-by-process claims has been approved by the courts.  
Therefore, the '516 patent evidenced by the `052 patent indeed anticipates instant claims 1-2, 4-6, and 12.  The rejection is maintained.
Claim rejection under 35 U.S.C.§103(a)
 
Applicant’s argument over the rejection of claims 8-9, and 11 is on the ground that  Kumar (“the `615 patent”) fails to teach or suggest “pre-formed microspheres impregnated with a solution comprising an organic acid salt of a rare earth element and a salt of calcium and/or magnesium” as recited in the claims. 
Applicant’s argument is found not persuasive.  

Example 4 of the `516 patent discloses a metal trap (i.e. additive) for vanadium (V) and nickel (Ni) mixed in a cracking catalyst, and a method of preparing the additive thereof.  Specifically, the additive was prepared by thoroughly mixing 158 lbs of rare-earth oxalate/MgO Slurry with 207.1 lbs of the acid-reacted metakaolin/alumina sol binder slurry, spray dried at a temperature of 300 °F, and calcined at a material temperature of 1000 °F for 1 hour (col. 5, lns. 18-27).  According to the `516 patent (col. 3, lns. 25-42), the acid-reacted metakaolin used in the process is described in the `052 patent, and the acid reacted metakaolin/alumina sol binder has a total nitrogen pore volume of about 0.15 to 0.50 cm3/g as determined by ASTM-4222 and 4691.  It is clear that the acid reacted metakaolin/alumina sol binder used in Example 4 of the `516 patent is a pre-formed microspheres.   In addition, the rare-earth oxalate/MgO catalyst additive in Example 4 was converted to the claimed metal trap comprising pre-formed microspheres impregnated with a solution comprising an organic acid salt of a rare earth element and a salt of calcium and/or magnesium during the process of Example 4 of the `516 patent (i.e. spray dried at a temperature of 300 °F, and calcined at a material temperature of 1000 °F for 1 hour).  
Furthermore, according to the MPEP2113(I), “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  
According to the MPEP2113(II), once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).  
According to the MPEP2113(III), the use of 35 U.S.C. 102/103 rejections for product-by-process claims has been approved by the courts.  
Therefore, the '516 patent in view of the `987 patent would have rendered instant claims 8-9, and 11 obvious.  The rejection is maintained.

Obviousness-type double patenting rejection
 
Applicant fails to specifically respond to the ODP rejection.  The rejection is maintained.


Conclusions
Claims 1-2, 4-6, 8-9, and 11-12 are rejected.
Claims 14-15, 17, 20, 22-23, and 25-29 remain withdrawn.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.


	Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Status Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG L CHU/Primary Examiner, Art Unit 1731